Citation Nr: 1426245	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a mental disorder, claimed as an undiagnosed illness, to include paranoia and sleep problems.

2. Entitlement to service connection for muscle twitching, claimed as an undiagnosed illness.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to October 1987 and from May 1988 to May 1992. He was awarded the Southwest-Asia Service Medal with three bronze stars and the Kuwaiti Liberation Medal.
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Togus, Maine.

The Virtual VA paperless claims processing system was reviewed.


FINDINGS OF FACT

1. The Veteran served in Southwest Asia from December 26, 1988 to May 5, 1991.

2. The preponderance of the competent and probative evidence is against a finding that the Veteran currently has a mental disorder, to include paranoia, uncontrolled outbursts of noises, and sleep problems, that were incurred in or aggravated by service; manifested to a compensable degree within any relevant presumptive period; or due to an undiagnosed illness.  

3. The preponderance of the competent and probative evidence is against a finding that the Veteran currently has muscle twitching that was incurred in or aggravated by service; manifested to a compensable degree within any relevant presumptive period; or due to an undiagnosed illness.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a mental disorder, to include paranoia, uncontrolled outbursts of noises, and sleep problems, on either a direct basis, or as due to an undiagnosed illness have not been met. 38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.317 (2013).

2. The criteria for entitlement to service connection for muscle twitching on either a direct basis or as due to an undiagnosed illness have not been met. 38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.317 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant law which it is required to apply. The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (Laypersons have also been found to not be competent to provide evidence in more complex medical situations.) Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A May 2008 letter explained the evidence necessary to substantiate a claim for service connection. The letter also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). As VCAA notice was completed prior to the initial AOJ adjudication of the claim such notice was compliant with Pelegrini. 

In a June 2011 remand the Board requested that the Veteran be afforded VA examinations to obtain etiological opinions including whether the Veteran had a disability pattern that would indicate that he had Gulf War Syndrome. VA examinations including opinions with regard to etiology were obtained. Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records and reports of July 2011 VA examinations. VA has a duty to ensure the resulting medical opinions are adequate. Barr v. Nicholson, 21 Vet.App.303, 312 (2007). The July 2011 examination reports reflect review of the claims file, and interview and examination of the Veteran. The examinations are informed, medically competent and responsive to the issues under consideration.

The applicable duties to notify and assist have been satisfied. There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. See 38 C.F.R. § 3.103 (2013). 

Merits of the Claims

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease, those such diseases listed in 38 C.F.R. § 3.309(a), shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. See 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013). If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as psychoses, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under the provisions of specific legislation enacted to assist Veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i). The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service-connected. 38 U.S.C.A. § 1117(a)(2).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders. 38 U.S.C.A. § 1117(g).

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii). There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(c). If signs or symptoms have been attributed to a known clinical diagnosis in the particular Veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans. See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1). The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317( d)(2). The Veteran maintains that he has involuntary muscle twitches, which he claims are manifestations of an undiagnosed illness related to his service in the Persian Gulf.

The Veteran's Report of Separation from the Armed Forces (DD 214) shows that he served on active duty in Southwest Asia for a period ending May 5, 1991. He also received a Southwest Asia Service Medal with three bronze stars and the Kuwaiti Liberation Medal, awards that are indicative of service during the Persian Gulf War. Thus, the Veteran is a "Persian Gulf Veteran" and can avail himself of the provisions relating to undiagnosed illness pursuant to 38 C.F.R. § 3.317.

The identification of a diagnosis, per se, renders consideration of an "undiagnosed illness" under statute and regulation inappropriate. See VAOGCOP 8-98 (In addressing the question of whether VA may pay compensation under 38 U.S.C.A. § 1117 for disability manifested by symptoms that either elude diagnosis or are attributed to a poorly-defined disease such as chronic fatigue syndrome or fibromyalgia, it is held that section 1117(a) authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.).

The Veteran contends that he has involuntary muscle twitches and jerking motions that occur all over his body. The movements last for several seconds and occur multiple times a day. He also alleges difficulty waking up, irritability issues, and hypervigilance. He stated that he started having all these symptoms following his discharge from the military in 1992. 


The Veteran's service treatment records fail to note any psychiatric or neurological complaints. His August 1984 entrance examination lists both neurological and psychiatric systems as normal. The May 1992 memorandum from the Department of the Army stating that no separation examination was warranted further indicated that there were no in-service neurological or psychiatric complaints.

The Veteran was afforded VA examinations in July 2011. The VA examination that addressed his claimed mental disorders did not provide him with a diagnosis of a mental disorder. The examiner stated that while the Veteran identified certain symptoms associated with anxiety, those symptoms did not have a significant negative impact on his functioning. The Veteran's symptoms did not meet clinically significant levels and therefore the examiner determined that the Veteran did not meet the criteria for any psychiatric disorder as defined in the DSM-IV.

The July 2011 VA neurological examination noted that the Veteran's cranial nerves were intact, his cerebellar examination was normal, as were coordination, gait, memory, strength, sensation, proprioception, and reflexes. The examiner determined that any muscle condition was not likely a qualifying chronic disability as there was no pathology found.  

The Veteran's contends that his mental disorder, to include paranoia, uncontrolled outbursts of noises, and sleep problems, and his muscle twitching were the result of undiagnosed illnesses acquired during his service in the Persian Gulf. Laypersons are generally not capable of opining on matters requiring complex medical knowledge. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007). Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002). While the Veteran is competent to state that he is having sleep problems and muscle twitches, he is not competent to determine the cause of these disorders. Therefore, his opinion is not competent with regard to an assessment as to etiology for his mental disorder, to include paranoia, uncontrolled outbursts of noises, and sleep problems, and his muscle twitching. There is no evidence that the Veteran has the underlying pathology associated with any muscle condition and while he has some evidence of anxiety, his symptoms do not meet a clinically significant level for an Axis I psychiatric disorder as defined by the DSM-IV. Therefore, the lay statements as to diagnosis and nexus are outweighed by the probative medical evidence of record fails to find that there is the requisite underlying pathology to state that either the Veteran's mental disorder, to include paranoia, uncontrolled outbursts of noises, and sleep problems, or his muscle twitching meets the criteria of a qualifying chronic disability that is related to the Veteran's active duty service, including any undiagnosed illness associated with the Veteran's service in the Persian Gulf War. 

The July 2011 VA examiners' opinions are the most probative medical evidence addressing the etiology of the Veteran's disorders because they are clearly factually informed, medically based and responsive to this inquiry. The July 2011 reports indicate that a thorough examination of the Veteran was conducted, and that the examination was based on a review of the file. The examiner provided a full and complete rationale for his opinion. As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). The credibility and weight to be attached to these opinions is within the province of the Board. Id. See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases). 

As the VA examiners' July 2011 opinions are based upon an evaluation of the Veteran and review of the claims folder, the Board finds that they are entitled to the most weight regarding the etiology of the Veteran's mental disorder, to include paranoia, uncontrolled outbursts of noises, and sleep problems, and his muscle twitching. The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position. Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Most critically, the Veteran's essential contention of a nexus between his service in the Gulf War and his current symptoms regarding his mental disorder, to include paranoia, uncontrolled outbursts of noises, and sleep problems, and his muscle twitching has been fully investigated as mandated by the Court's decision in Jandreau. The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claims for service connection for mental disorder, to include paranoia, uncontrolled outbursts of noises, and sleep problems, and muscle twitching must be denied.


ORDER

Service connection for a mental disorder claimed as an undiagnosed illness, to include paranoia, uncontrolled outbursts of noises, and sleep problems, is denied.

Service connection for muscle twitching, claimed as an undiagnosed illness, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


